DISMISS; and Opinion Filed August 6, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01010-CR

                            JOHN ALBERT ESTRADA, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. F93-26578-PJ

                              MEMORANDUM OPINION
                            Before Justices Fillmore, Evans, and Lewis
                                   Opinion by Justice Fillmore
       John Albert Estrada was convicted, following the adjudication of his guilt, for aggravated

sexual assault of a child. The trial court assessed punishment at twenty years’ imprisonment.

This Court affirmed appellant’s conviction on direct appeal. Estrada v. State, No. 05-96-00752-

CR, 1999 WL 521793 (Tex. App.––Dallas July 23, 1999, pet. ref’d, untimely filed) (op. on

reh’g). Appellant filed in the trial court a pro se “Motion for the Court to Call the Substantiation

of Guilt Judgment of May 16 1994 “Void” For Failure of the Court to Follow Statutory Mandate

Art. 1.15 V.C.C.P. and Calling the Adjudication of Guilt on 1 March 1996 “Void” for Failure of

the Court to Follow Statutory Mandate Art. 1.15 V.C.C.P. and for not having Subject Matter

Jurisdiction or Jurisdiction to Enter Judgment Against the Undersign[ed] Juan Alberto Estrada.”

The trial court denied the motion and appellant filed a pro se notice of appeal. We conclude we

lack jurisdiction over the appeal.
       “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and, if not, the power of the court to act is as absent as if did not exist. See id. at

523. An appellate court may consider an appeal by a criminal defendant only after conviction or

the entry of an appealable order. See Wright v. State, 969 S.W.2d 588, 589 (Tex. App.––Dallas

1998, no pet.). An order denying a motion to declare an eighteen-year-old conviction void is not

an appealable order. See id. (identifying types of appealable orders).

       We dismiss the appeal for want of jurisdiction.




                                                       /Robert M. Fillmore/
                                                       ROBERT M. FILLMORE
                                                       JUSTICE


Do Not Publish
TEX. R. APP. P. 47

141010F.U05




                                                 –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JOHN ALBERT ESTRADA, Appellant                     On Appeal from the Criminal District Court
                                                   No. 3, Dallas County, Texas
No. 05-14-01010-CR        V.                       Trial Court Cause No. F93-26578-PJ.
                                                   Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                       Justices Evans and Lewis participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 6th day of August, 2014.




                                             –3–